DAVIDOFF HUTCHER & CITRON LLP
Proposed Attorneys for the Debtor

605 Third Avenue

New York, New York 10158

(212) 557-7200

Robert L. Rattet, Esq.

Jonathan S. Pasternak, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

wn- x
In re:

 

Chapter 11
MARIANINA OIL CORP., Case No. 20-23070

Debtor.

 

Xx

DECLARATION OF FRANK CODELLA PURSUANT TO
LOCAL BANKRUPTCY RULE 1007-2

FRANK CODELLA, under penalties of perjury, hereby declares and states as follows:
1. I am the President and sole shareholder of the above captioned debtor (the
“Debtor”) and I submit this Declaration pursuant to Rule 1007-2 of the Local Rules for the

United States Bankruptcy Court for the Southern District of New York.
PART I
BACKGROUND

2. The Debtor is the owner of commercial real property located at 34 East Post
Road, White Plains, New York (the “Property”). The Property was historically operated by
predecessor owners as well as tenants of the Debtor as a gasoline and repair station but has been
inactive and unused for the last several years.

3. The Debtor acquired the Property from Northville Industries, successor owner to
BP Products North America Inc. (“BP”), in approximately 1985. Unbeknownst to the Debtor at
the time, the Property was environmentally contaminated.

4. After discovering the contamination, the Debtor demanded remediation and/or
remuneration from BP, which resulted in a settlement between the parties wherein BP paid the
Debtor $50,000 and in consideration therefor the Debtor indemnified BP from all future claims
related to the contamination.

5. In or about 1996, the Debtor remediated the Property and the NYS Department of
Environmental Conservation (“DEC”) issued closure documentation. At that point, the Debtor
assumed the Property was now clean and fully remediated.

6. The Debtor thereafter leased out the gas station to third parties until 2018.

7. However, in 2016-2017 White Plains Housing Authority, the owner of the
adjacent property, claimed that its property had been contaminated by, inter alia, the Debtor and
in 2017 commenced an action in the Southern District of New York (the “District Court Action’)
initially against only BP but ultimately added the Debtor to the action.

8. As a result of the District Court Action, BP has asserted an indemnification claim

against the Debtor.
9. In addition, in 2017 the DEC commenced a new administrative proceeding
against the Debtor, resulting initially in a consent order which DEC claims the Debtor has not
fully complied with. The administrative proceeding is still ongoing.

10. Recently, the City of White Plains has indicated that it is interested in
condemning the Property by eminent domain as part of a redevelopment of the area in which the
Property is situated in White Plains.

11. The Property, despite the fact that it requires additional remediation, still has a
considerable market value.

12. | However, the Debtor has no monies or working capital to continue to defend the
pending proceedings or further remediate the Property.

13. Accordingly, it seeks the protection of the Bankruptcy Court so that it may move
towards a sale of the Property to either the City of White Plains or such other and higher bidder,
with the proceeds of such sale to be distributed to the Debtor’s creditors once their claims are
fully adjudicated or resolved.

14. The Debtor will utilize the Chapter 11 process to sell the Property and liquidate
the claims of the creditors so that a Plan of Reorganization can be filed within a reasonable
amount of time. The Debtor is confident that proceeding in Chapter 11 is in the best interest of
the Debtor, its estate and the creditors as a whole.

15. | The needs and interests of the Debtor’s creditors will best be served by the
continued possession of its property and management of its affairs as a debtor-in-possession

under Chapter 11 until a plan can be formulated and presented to creditors.
PART II
INFORMATION REQUIRED BY LOCAL BANKRUTPCY RULE 1007

11. In addition to the foregoing, S.D.N.Y. Local Bankruptcy Rule 1007-2 requires
certain information related to the Debtor, which is set forth below.
Local Rule 1007-2(a)(1)

12.‘ The Debtors’ property is located at 34 East Post Road, White Plains, NY 10601.
The Debtor owns the real property situated there.

Local Rule 1007-2(a)(2)

13. This case was not originally commenced under Chapter 7 or 13 of title 11 of the
United States Code, 11 U.S.C. §§ 101, et seg.(the “Bankruptcy Code”).

Local Rule 1007-2(a)(3)

14. Upon information and belief, no committee was organized prior to the order for
relief in these Chapter 11 cases.
Local Rule 1007-2(a)(4)

15. A list of the names and addresses of the Debtor’s 20 largest unsecured claims,
excluding those who would not be entitled to vote at a creditors’ meeting and creditors who are
“insiders” as that term is defined in §101(31) of the Bankruptcy Code is annexed hereto as
Schedule I.

Local Rule 1007-2(a)(5)

16. | The Debtor has one (1) secured creditor: the City of White Plains in the estimated
outstanding amount of $15,000 for unpaid real estate taxes.
Local Rule 1007-2(a)(6)

17. A summary of the Debtor’s assets and liabilities is annexed hereto as Schedule II.
4
Local Rule 1007-2(a)(7)

18. There are no publicly held securities of the Debtor.
Local Rule 1007-2(a)(8)

19, None of the Debtor’s property is in the possession of any custodian, public
officer, mortgagee, pledge, assignee of rents, or secured creditor, or any agent for such entity.
Local Rule 1007-2(a)(9)

20. The Debtor does not lease any property or assets. The Debtor is party to a
conditional lease with Sal Jemal, wherein Mr. Jemal has agreed to lease the Property upon it
being environmentally remediated.

Local Rule 1007-2(a)(10)

21. The Debtor’s books and records are located at 131 Hale Avenue, white Plains,
NY 10605.

Local Rule 1007-2(a)(11)

22. Annexed hereto as Schedule III is a list of all outstanding litigation involving the
Debtor.

Local Rule 1007-2(a)(12)

23. The Debtor is managed by Frank Codella, its President.
Local Rule 1007-2(b)(1) and (2)

24. The Debtor has no employees.

25. The Debtors’ estimated gross weekly payroll and payments to managers, members,
and directors for the thirty (30) day period following the Chapter 11 petition is $0.

26. The Debtor’s estimated payroll to non-manager/non-insider employees for the

thirty (30) day period following the Chapter 11 petition is $0.
5
Local Rule 1007-2(b)(3)
27. A schedule, for the 30-day period following the filing of the chapter 11 petition, of
estimated cash receipts and disbursements, net cash gain or loss, obligations and receivables

expected to accrue but remain unpaid, other than professional fees is annexed as Schedule IV.

CONCLUSION
Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is
true and correct.
Dated: September 23, 2020

/s/__ Frank Codella
Frank Codella
SCHEDULE I

20 LARGEST UNSECURED CREDITORS

See attached
 

mL MEMUs CM Aearcielamemlelsale
Debtor name | Marianina Oil Corp.

the case:

 

United States Bankruptcy Court for the:

YORK

SOUTHERN DISTRICT OF NEW

 

Case number (if known):

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders

O Check if this is an

amended filing

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,
and government
contracts)

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. if
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value | Unsecured claim

of collateral or setoff

 

BP Products North
America Inc.

c/o Devaprasad
PLLC

Attn: Sadhanand
Devaprasad, Esq.
119 Washington
Avenue

Albany, NY 12210

Unliquidated
Disputed

$1,700,000.00

 

NYS Dept. of
Environmental
Conservation
Office of the General
Counsel

Attn: Deborah
Gorman, Esq.

625 Broadway, 14th
Floor

Albany, NY
12233-1500

Unliquidated
Disputed

$0.00

 

White Plains
Housing Authority
clo N.W. Bernstein &
Associates, LLC

800 Westchester
Ave., Ste. N319

Rye Brook, NY
10573

 

 

 

 

Unliquidated
Disputed

 

 

$12,500,000.00

 

 

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

page 1

Best Case Bankruptcy
SCHEDULE II

SUMMARY OF ASSETS AND LIABILITIES

ASSETS:

Land and Building $1,600,000
TOTAL ASSETS: $1,600,000
LIABILITIES:

Real Estate Taxes $15,000

BP Disputed Claim $1,700,000
White Plains Housing Authority (Disputed) $12,500,000
NYSDEC Claim Unknown
TOTAL LIABILITIES: $14,215,000
SCHEDULE III
LIST OF LITIGATION

1. White Plains Housing Authority v. BP Products North America, Et Al., United
States District Court, SDNY. Index No. 17-06250-NSR-JCM.

2. In the Matter of the Alleged Violations of Article 3, 17 and 71 of the New York
State Environmental Conservation Law v. Marianina Oil Corp., Administrative
Proceeding, Case No. 16-08924.11.2018
30 DAY ESTIMATED INCOME AND EXPENSES

INCOME: $0
EXPENSES:

RE Taxes (Pro Rated) $2,500
Insurance (Pro Rated) $333.33

10
